United States Court of Appeals
                   IN THE UNITED STATES COURT OF APPEALS                    Fifth Circuit
                            FOR THE FIFTH CIRCUIT                        F I L E D
                            _____________________
                                                                          June 24, 2005
                                 No. 04-70029
                            _____________________                    Charles R. Fulbruge III
                                                                             Clerk
JUSTIN WILEY DICKENS,

                                                       Petitioner - Appellant
                     v.
DOUG DRETKE, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,
                                                        Respondent - Appellee

                         ---------------------
         Appeal from the United States District Court for the
                      Northern District of Texas
                            (2:00-CV-0110-J)
                         ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant          Justin      Wiley     Dickens       seeks       a

certificate of appealability (“COA”) on three issues that the

district court deemed unworthy of collateral review.                      Dickens

seeks    a   COA   from   this   Court   on   three    claims,   all   of    which

challenge his death sentence.             Dickens first argues that the

evidence      at   the    punishment     phase    of     trial   was      legally

insufficient to prove beyond a reasonable doubt that he would


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
commit    criminal        acts    of   violence      in    the     future      so    as    to

constitute a continuing threat to society.                       Dickens also argues

that his state trial, appeal, and habeas counsel were ineffective

because they failed to invoke the International Covenant on Civil

and Political Rights, an international treaty ratified by the

United States Senate which prohibits the execution of offenders

for crimes committed when the offender was under the age of 18.

     In    light     of     the    United       States    Supreme     Court’s        recent

decision in Roper v. Simmons,1 Texas Governor Rick Perry has

commuted    Dickens’s       death      sentence    to     life    imprisonment.            As

Dickens petition for a COA challenges only his death sentence,

and not    his     underlying       conviction,      his       petition   is    now    moot

because    Governor       Perry     has   granted        him    the   relief        that   he

requested.

PETITION DISMISSED.




     1
         —— U.S. ——, 125 S. Ct. 1183 (2005).

                                            2